Citation Nr: 0903328	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  07-11 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for residual 
fracture, left fifth finger, with mild degenerative 
arthritis.

2.  Entitlement to service connection for a right knee 
disorder. 

3.  Entitlement to service connection for a left knee 
disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The veteran served on active duty from July to September 
1988, from October 2001 to September 2002, and from February 
2003 through January 2004.  This case comes before the comes 
before the Board of Veterans' Appeals (Board) on appeal from 
rating decisions that, among other things, denied service 
connection for a bilateral knee disorder and granted service 
connection for residuals of left fifth finger fracture and 
assigned a noncompensable rating effective January 23, 2004.  
In September 2003, the veteran testified at a Central Office 
hearing before the undersigned; a transcript of that hearing 
is of record. 

The issues seeking service connection for left and right knee 
disorders are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

The veteran's residuals of the left fifth finger fracture 
(minor) are manifested by x-ray evidence of degenerative 
arthritis and limitation of motion confirmed by evidence of 
pain.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation of 10 
percent (but no higher) for the veteran's service-connected 
residual fracture, left fifth finger (minor), with mild 
degenerative arthritis have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.59, 4.7, 4.71a, Diagnostic 
Codes 5003, 5010, 5230 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a November 2002 letter (prior to the initial October 2004 
rating decision on appeal,) VA notified the veteran of 1) of 
the information and medical or lay evidence required to 
substantiate the claim, (2) of which information and 
evidence, if any, that the he is to provide to VA, and (3) of 
which information and evidence, if any, VA will attempt to 
obtain on behalf of the veteran.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).  

The veteran's initial compensable rating claim for residuals 
of left fifth finger disorder is a "downstream" element of 
the RO's grant of service connection in the currently 
appealed rating decision issued in October 2004.  For such 
downstream issues, notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159 is not required in cases where such notice 
was afforded for the originating issue of service connection.  
See VAOPGCPREC 8-2003 (Dec. 22, 2003).  

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability rating and 
effective date, because the October 2004 rating decision was 
fully favorable to the veteran on the issue of service 
connection for residuals of left fifth finger fracture, the 
Board finds no prejudice to the veteran in proceeding with 
the present decision.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  In Dingess, the United States Court 
of Appeals for Veterans Claims (Veterans Court) held that, in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  See 
Dingess, 19 Vet. App. at 490-91.  Regardless, a May 2008 
letter discussed the manner in which VA determined disability 
ratings and effective dates.  The claim was subsequently 
readjudicated by a June 2008 supplemental statement of the 
case. 

The Board notes that the Veterans Court, in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) clarified VA's notice 
obligations in increased rating claims.  The appeal for 
higher initial rating for residuals of left fifth finger 
disorder originates, however, from the grant of service 
connection for this disability.  Consequently, Vazquez-Flores 
is inapplicable.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
case, the November 2002 notice letter was provided prior to 
October 2004 decision; thus, this notice was timely.  There 
has been no prejudice to the appellant and any defect in the 
timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d at 
1328; see also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board at a September 2008 Central Office hearing.  It 
appears that all known and available records relevant to the 
issue here on appeal have been obtained and are associated 
with the veteran's claims file; the veteran does not contend 
otherwise.  The veteran also has been provided with VA 
examinations which address the nature and severity of his 
service-connected residuals of left fifth finger disorder.  
Consequently, the Board finds that VA's duty to assist the 
veteran has been met.  He is not prejudiced by the Board's 
proceeding with appellate review.

II.  Factual Background, Criteria, & Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected residual fracture, left 
fifth finger, with degenerative arthritis (minor) warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

The veteran's service-connected residual fracture, left fifth 
finger, with mild degenerative arthritis has been rated by 
the RO under the provisions of Diagnostic Code 5230.

Diagnostic Code 5230 is appropriate for limitation of motion 
of the left little finger.  Under this Code, a noncompensable 
rating is the highest rating assigned for any limitation of 
motion of the ring finger.

In order to warrant a compensable rating, the Board must 
consider other potentially applicable Diagnostic Codes.  
According to Diagnostic Code 5010, arthritis due to trauma 
that is substantiated by x-ray findings will be rated as 
degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  Under this Code, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved. When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or groups of minor joints affected by limitation of motion, 
to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

On December 2002 VA examination, it was noted that the 
veteran fractured his left fifth finger in April 2002.  He 
was treated and received physical therapy.  He reported that 
he was unable to fully flex his finger since the accident.  
On examination, the left hand revealed a mild deformity by 
evidence of mild prominence in the media; aspect of the left 
proximal interphalangeal (PIP) joint of the fifth finger.  
There was no tenderness, passive movement of that finger was 
full with extension and flexion, but there was discomfort on 
flexion.  Active flexion revealed that he was unable to flex 
the finger fully.  X-rays showed mild degenerative arthritis 
of the left fifth finger due to probable old fracture at the 
base of the 2nd proximal phalanx.  

Treatment records from Martinsburg VA Medical Center (VAMC) 
dated in 2005 and 2006 showed complaints of pain of the left 
fifth finger.  A July 2005 x-ray showed minor degenerative 
arthritis deformity suggested within the PIP joint of the 
fifth digit.  This appeared stable and unchanged.  

On March 2006 VA examination, ranges of motion of the little 
finger of the left hand showed flexion from 0 to 90 degrees 
with pain in the metacarpophalangeal joints; flexion from 0 
to 60 degrees without pain and with pain from 60 to 
75 degrees in the PIP joints; and flexion from 0 to 40 
degrees without pain and with pain from 40 to 50 degrees in 
the distal interphalangeal (DIP) joints.  The examiner noted 
that the veteran had pain and limitation of motion in the PIP 
and DIP joints.  There was no instability.  Limitation of 
movement of the little finger of the left hand did not 
interfere with the function of the other fingers.  Repetitive 
motion was as noted above.  There was local tenderness of the 
little finger.  He was able to proximate his left thumb with 
other fingers with mild pain only in his little finger.  
There was no limitation of movement or pain in the index 
finger of the left hand.  The diagnosis was degenerative 
arthritis of the little finger of the left hand status post 
fracture of the little finger with pain and limitation of 
movement.  

At his September 2008 Central Office hearing, the veteran 
indicated that the residuals of his left fifth finger 
fracture have weakened his hand.  He could not close the 
bottom of his hand and could only do light lifting with his 
left hand.  

As noted previously, any limitation of motion is 
noncompensable under Diagnostic Code 5230.  Accordingly, the 
Board turns to Diagnostic Code 5003.  In light of the 
diagnosis of degenerative arthritis of the little finger of 
the left hand status post fracture of the little finger with 
pain and limitation of movement, a rating of 10 percent is 
warranted under Diagnostic Code 5003.  In deciding the 
veteran's increased evaluation claim, the Board has 
considered the determination in Fenderson v. West, 12 Vet. 
App. 119 (1999), and whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  The Board finds that the 
currently-assigned rating has been consistent throughout the 
appeal period.  Thus, no separate periods of different 
ratings are in order.  (The Board notes that the payment of 
compensation was discontinued from February 10, 2003 through 
January 22, 2004 due to the veteran's period of active duty 
service.)

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995). Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  In this 
case, however the Board finds that the currently assigned 10 
percent disability rating adequately compensates the veteran 
for any pain and functional loss.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards." 38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that the service 
connected disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a more favorable 
decision than set forth herein.


ORDER

Entitlement to assignment of a 10 percent rating (but no 
higher) for the veteran's for residual fracture, left fifth 
finger, with mild degenerative arthritis (minor) is 
warranted.  To that extent, the appeal is granted, subject to 
laws and regulations applicable to payment of VA monetary 
benefits.


REMAND

The veteran seeks service connection for a bilateral knee 
disorder.  Service treatment records showed that the veteran 
was treated in service for complaints of pain and injuries to 
his left and right knees.  Post service VA and private 
treatment records showed treatment for pain in his knees.  
Although the RO afforded the veteran a VA examination in 
November 2007, which included a diagnosis of left knee 
osteochondritis dissecans and right knee sprain, the Board 
finds that the VA examination was inadequate as the examiner 
failed to address whether the knee disorder(s), was/were 
caused or aggravated by an event or injury in service.  The 
Board also notes that a January 2007 record from Dr. J. L. W. 
showed that there was multiple bone infarcts on both sides of 
the left knee joint, in which Dr. J. L. W. opined that 
recurrent trauma was associated with such findings as was the 
use of steroids.  And, although the veteran indicated that 
his current knee disorders were related to taking prednisone 
(an oral steroid) in service (see June 2003 service treatment 
record), this is a medical question that should be addressed 
by a VA examiner.  

Under 38 C.F.R. § 3.159(c)(4), a VA medical examination or 
opinion is necessary if the record contains competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of disability, and indicates 
that the claimed disability or symptoms may be associated 
with an event or injury in service, or another service- 
connected disability, but does not contain sufficient medical 
evidence for the Secretary to make a decision on the claim.  
See 38 C.F.R. § 3.159(c)(4).  Given the circumstances 
described above, another VA examination is indicated.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to 
identify all VA and non-VA providers who 
have treated or evaluated him for any 
right and left knee disorders since his 
discharge from service.  The RO/AMC should 
obtain complete records (those not already 
secured) of such treatment from all 
sources identified. 

2.  The RO/AMC should arrange for the 
veteran to be afforded an orthopedic VA 
examination to determine the nature and 
etiology of any current left and right 
knee disorders.  The examiner should 
review the claims file and note that 
review in the report.  The examiner should 
opine whether it is at least as likely as 
not that the veteran's current bilateral 
knee disorder(s) is/are caused by the 
veteran's service, including any 
documented in-service complaints of pain 
or injuries, or the use of prednisone, 
rather than other, intervening, factors.  
The physician must explain the rationale 
for any opinions given.  

3.  The RO/AMC should then readjudicate 
the claims.  If either claim remains 
denied, an appropriate supplemental SOC 
should be issued, and the appellant should 
have the opportunity to respond.  The case 
should then be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



______________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


